Per Curiam.

This is an appeal from an order entered upon motion of the plaintiff, substituting Gustav E. Hamburger, Esq., in the place and stead of Messrs. Gluck, Alden & Grey, attorneys of record for the plaintiff. This motion was granted upon condition that this plaintiff “ give a good and sufficient undertaking in the sum of $250 as security for any claims his attorneys of record herein may have against him.”
A client has the right to change his attorney at any time, with or without cause; but this right can only be exercised upon payment to the attorney of the amount due him. The lien of an attorney is now securely protected by statute and cannot be defeated, because the client arbitrarily desires to change his attorney, unless the client discharges the lien by paying to the attorney the amount which he owes him.
If the amount due the former attorneys was agreed upon, the plaintiff could substitute another attorney in their place only upon paying to them the amount due. If the amount due was the subject of dispute, or if the question of the existence of the attorney’s lien was controverted, the court had ample power to determine these issues in a summary manner. The court could not, however, ignore these issues and, without the consent of the parties or sufficient cause being shown, direct the substitution of another attorney, upon condition that a bond be given .to the former attorneys to secure their claims for services rendered.
The order appealed from is reversed, with ten dollars costs and disbursements; and the motion is denied, with ten dollars costs and with leave to the plaintiff to move in the court below to have the amount due his former attorneys ascertained and determined.
Present: Gildersleeve, Seabury and Lehma, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to plaintiff to move in court below to have amount due his former attorneys determined.